Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 19-297V
UNPUBLISHED
SHELLEY E. SHLAPAK, Chief Special Master Corcoran
Petitioner, Filed: November 23, 2020
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages;
HUMAN SERVICES, Pneumococcal Conjugate Vaccine;
Shoulder Injury Related to Vaccine
Respondent. Administration (SIRVA)

 

 

Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION'

On February 25, 2019, Shelley E. Shlapak filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seq.* (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA’) as a result of a pneumococcal conjugate vaccine administered
on March 21, 2017. Petition at 1; Stipulation, filed on November 18, 2020, at 4§ 1-2, 4.
Petitioner further alleges that the vaccine was administered within the United States; that
she suffered the residual effects of her alleged injury for more than six months; and that
there has been no prior award or settlement of a civil action for damages on her behalf
as a result of her condition. Petition at 1-2, 7; Stipulation at § 3-5. “Respondent denies
that petitioner sustained a SIRVA Table injury, or any other injury or condition, and further
denies that the vaccine caused petitioner’s alleged shoulder injury.” Stipulation at J 6.

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on November 18, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. | find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $45,000.00 in the form of a check payable to Petitioner.
Stipulation at ¢ 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.*

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
11-10-20;13:47 iFrom:edward jones To: 19017620539 i

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECTAL MASTERS

 

 

SHELLEY E. SHLAPAK, )
)
Petitioner, ) No. 19-0297V
) Chief Special Master Brian H. Corcoran

Vv. ) ECF
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

1. Shelley Shlapak, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 e/ seq. (the “Vaccine
Program”). The petition seeks compensation for injuries related to petitioner’s receipt of the
pneumococcal conjugate vaceme, which vaccine is contained in the Vaccine Injury Table (the
Table”), 42 C.F.R, § 100.3(a).

2, Petitioner received a pneumococcal conjugate vaccination on March 21, 2017.

3, The vaccine was administered within the United States.

4, Petitioner alleges that she sustained ashoulder injury related to vaccine administration
(SIRVA), as defined in the Table, within the Table time period, and further alleges that she
suffered the residual effects of this alleged injury for more than six months.

5, Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition,

 
6. Respondent denies that petitioner sustained a SIRVA Table injury, or any other injury
or condition, and further denies that the vaccine caused petitioner’s alleged shoulder injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $45,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.
41-10-20;13:47 iFrom:edward jones To: 19017620539 i

11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12, The parties and their attomeys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation will be
used solely for the benefit of petitioner as contemplated by astrict construction of 42 U.S.C. §
300aa-15(a) and (d), and subject to the conditions of 42 U.S.C, § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the pneumococcal conjugate vaccination administered on

or around March 21, 2017, as alleged by petitioner in a petition for vaccine compensation filed on

or about February 25, 2019, in the United States Court of Federal Claims as petition No. 19-0297V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties,

 

 

bo

co
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any actor thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the pneumococcal conjugate vaccine caused
petitioner’s alleged shoulder injury, or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~~ ~~~ oae nro ~
Ve

10-20;13:47 ;From:edward jones

Respectfully submitted,

PETITIONER:

j ws
g /

SHELLEY E, SHLAPA

ATTORNEY OF RECORD FOR
PETITIONER:

MICHAEL G, MCLAREN
BLACK MCLAREN JONES
RYLAND & GRIFFEE PC
530 Oak Court Drive

Suite 360

Memphis, TN 38117

(901) 762-0535

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAT Dale Whahber, PN See, poke
TAMARA OVERBY

Acting Director, Division of Injury

Compensation Programs (DICP)

Healthcare Systems Bureau

Health Resources and Services Administration
U.S. Department of Health and Human Services
5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

Dateas_W] rs/ %W

To: 19017620539 # 3/

oo

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

Ul Lie. Loy Sct, rons pence

CATHARINE E. REEVES
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamm Franklm Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

fe

ue M-COLLETT
Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-4098